Attachment to Advisory Action

Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

	Applicants’ amendment and 37 C.F.R. Declaration filed on 2/2/2022 have been fully considered; however, the amendment has not been entered given that it raises new issues that would require further consideration and/or search.

	With respect to new issues, claim 33 is newly added and this claim recited a combination of subject matter not previously presented. Therefore, the amendment would require further consideration and/or search.

Furthermore, regarding the 37 C.F.R. 1.132 Declaration, it is noted that the Declaration has not been entered given by applicant failed to provide a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented. See 37 CFR 1.116(e).

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767